The opinion of the court was delivered by
Redfield, Ch. J.
The only question in the present case, is in regard to the sufficiency of the declaration after verdict. The defect relied upon by defendants, is the want of an allegation of readiness to pay the freight to defendants, at the time of demanding the car. This it is admitted, would be necessary, where the plaintiff counted upon the general duty of the defendants, as common carriers. But here, the plaintiff declares upon a special contract. And the necessity of such an -allegation, will depend altogether upon the contract set forth in the declaration. After verdict, every reasonable intendment will be made in favor of the declaration, in order to sustain the verdict. And it seems to us, that the contract alledged is fairly susceptible of the interpretation, that the defendants’ contract was upon the consideration of plaintiff’s promise to pay a reasonable freight, at the end of the carriage. In contracts for goods, or stocks, it would be intended, the price was to be paid at the time of the transfer, but in regard to con*711tracts for work, ordinarily it will be presumed, the promise is to pay when the work is done. And in regard to freight, the rule is no doubt both ways, but more commonly at the end of the carriage. In regard to dead freight certainly; and there is no such known rule, as to live freight, as will call upon the court to presume such must have been the intendment of this contract, to pay freight, without regard to time. We think therefore that the declaration must be regarded as sufficient.
Judgment affirmed.